PD-1652-15                                      PD-1652-15
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                           Transmitted 12/18/2015 3:10:06 PM
                                                            Accepted 12/19/2015 11:17:49 AM
                                                                              ABEL ACOSTA
                             No. 07-15-00196-CR                                       CLERK

                    IN THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


 THE STATE OF TEXAS,                                              Appellant

 v.

 JOSE LUIS CORTEZ,                                                 Appellee



                          Appeal from Potter County


                                  * * * * *

                STATE’S MOTION TO EXTEND TIME FOR
                             FILING ITS
                PETITION FOR DISCRETIONARY REVIEW

                                  * * * * *

December 18, 2015              Lisa C. McMinn
                          State Prosecuting Attorney
                            Bar I.D. No. 13803300

                               John R. Messinger
                        Asst. State Prosecuting Attorney
                             Bar I.D. No. 24053705

                               P. O. Box 13046
                             Austin, Texas 78711
                          512/463-1660 (Telephone)
                              512/463-5724 (Fax)
                          information@spa.texas.gov
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its

petition for discretionary review. The State’s petition is due December 18, 2015. The

State seeks an extension of 15 days which, pursuant to Rule 4.1, results in a due date

of January 4, 2016. This additional time is required because a significant portion of

the previous 30 days was lost to the Thanksgiving holiday and having to find and train

a new secretary. No previous motions to extend this deadline have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until January 4, 2016, be granted.



                                              Respectfully submitted,


                                                /s/ John R. Messinger
                                              JOHN R. MESSINGER
                                              Assistant State Prosecuting Attorney
                                              Bar I.D. No. 24053705

                                              P.O. Box 13046
                                              Austin, Texas 78711
                                              512/463-1660 (Telephone)
                                              512/463-5724 (Fax)
                                              john.messinger@spa.texas.gov




                                          1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has on this the 18th day of December, 2015, been

eFiled with or e-mailed to:

Richard Martindale
Assistant District Attorney
501 S. Fillmore Street, Suite 5A
Amarillo, Texas 79101-2449
richardmartindale@co.potter.tex.us

Q. Todd Hatter
HATTER LAW FIRM, PLLC
16013 Outback Trail
Amarillo, TX 79118
hatterlaw@cableone.net

                                              /s/ John R. Messinger
                                            John R. Messinger
                                            Assistant State Prosecuting Attorney




                                        2